DETAILED ACTION
This office action is in response to the amendments filed on 7/20/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 7/20/2022, is acknowledged. Accordingly, claims 1-19 and 22 are currently pending in this application. Claims 8-17 are withdrawn as Non-Elected claims. Claims 20-21 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 and 18, 19 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 18, the limitations recite “wherein the greater thickness of the first portion of the top electrode increases a band gap offset between the first portion of the top electrode and the dielectric material.” However, the specification discloses “depositing the metal oxide 104 into the electrode 102 may increase the conduction band offset between first portion of electrode 102-1 and the dielectric 106” (par 29). Furthermore, the specification discloses “the leakage protection may increase when the distance between the metal oxide 104 the dielectric 106 decreases” (par 30). Therefore, the applicant arguments seem contrary to the original disclosure and the amendments are not presented in the original specification.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In regards to claim 4, the claim limitation recites “wherein the metal oxide is silicon oxide.” However, silicon oxide is not a metal oxide, it is a semiconductor oxide. Therefore, appropriate correction is required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6, 7, 18, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2018/0375024).
With respect to Claim 1, Chu shows (Fig. 1 and 10B) all aspects of the current invention including an apparatus (100), comprising: 
a bottom electrode (108) of a storage node;
 a dielectric material (110) of the storage node formed over the bottom electrode; 
a first portion (114) of a top electrode of the storage node formed over the dielectric material
a metal oxide (116) formed over the first portion of the top electrode wherein:
-  the metal oxide is formed over the first portion of the top electrode such that the first portion of the top electrode has a greater thickness than a second portion of the top electrode, wherein the greater thickness of the first portion of the top electrode increases a band gap offset between the first portion of the top electrode and the dielectric material; or
-  the metal oxide is formed over the first portion of the top electrode such that the second portion of the top electrode has a greater thickness than the first portion of the top electrode (Fig 10B, par 51)
the second portion (118) of the top electrode formed over the metal oxide
With respect to Claim 2, Chu shows (Fig. 1 and 10B) wherein the top electrode is a titanium nitride (TiN) electrode to the storage node that is a capacitor cell (par 51).
With respect to Claim 6, Chu shows (Fig. 1 and 10B) wherein the metal oxide is positioned in a distinct area of the top electrode.
With respect to Claim 7, Chu shows (Fig. 1 and 10B) wherein the dielectric material (110) is a high dielectric constant (k) material (par 47).
With respect to Claim 18, Chu shows (Fig. 1) all aspects of the current invention including a storage node of a memory cell, the storage node comprising:
a bottom electrode (108);
 a dielectric material (212) formed on the bottom electrode; 
a first portion (114) of a top electrode formed on the dielectric material
a metal oxide (116) formed on the first portion of the top electrode wherein:
the metal oxide is formed over the first portion of the top electrode such that the first portion of the top electrode has a greater thickness than a second portion of the top electrode, wherein the greater thickness of the first portion of the top electrode increases a band gap offset between the first portion of the top electrode and the dielectric material; or
the metal oxide is formed over the first portion of the top electrode such that the second portion of the top electrode has a greater thickness than the first portion of the top electrode (Fig 10B, par 51)
the second portion (118) of the top electrode formed over the metal oxide
With respect to Claim 19, Chu shows (Fig. 1) wherein the metal oxide is a discontinuous layer separating the first portion of the top electrode from the second portion of the top electrode.
 With respect to Claim 22, Chu shows (Fig. 5) wherein the storage node is coupled to a buried recessed access device (BRAD) (503).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2018/0375024) in the view of Lee (US 2009/0191685).
With respect to Claims 3, while Chu (Fig. 1 and 10B; par 49) discloses that metal oxide (116) comprises a high-k dielectric, he is silent about said layer comprising aluminum oxide (AlOx).
On the other hand, and in the same field of endeavor, Lee teaches (Fig. 11) an apparatus, comprising a first electrode material (31), a metal oxide (32) formed over the first electrode material, and a second electrode material (33) formed over the metal oxide, wherein the metal oxide is aluminum oxide (AlOx), suitable for implementing a high-k dielectric in a capacitor of a memory device (par 38).


Accordingly, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the aluminum oxide (AlOx) as the material of the metal oxide because aluminum oxide (AlOx) is a suitable material for implementing a high-k dielectric in a capacitor of a memory device, as suggested by Lee, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2018/0375024).
With respect to Claim 5, Chu shows most wherein the first portion of a top electrode has thickness that may be in a range between 50 Å and 150 Å (par 48), wherein the metal oxide has thickness that may be in a range between 5 Å and 150 Å (par 50), and wherein the second portion of the top electrode has a greater thickness than the first portion of the top electrode (par 51).
Regarding claim 5, the courts have held differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Chu), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant filed on 7/20/2022, with respect to claims 1-7, 18, 19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current office action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814